Olivee, Chief Judge:
This appeal for reappraisement relates to certain seamless steel pipe exported from Germany and entered at the port of Baltimore.
Stipulated facts, upon which the case has been submitted, establish that the proper basis for appraisement of this seamless steel pipe is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for the merchandise is “$39.56 per foot C & F Baltimore,” and I so hold.
Judgment will be rendered accordingly.